         Case 1:18-cv-11365-PGG Document 44 Filed 06/27/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  JEFFREY B. REIFMAN, JONATHAN BERG,
 JULIE HARLEY, CONNOR VAN GESSEL,
                                                      1:18-cv-11365-PGG
 ARLINE VAN GESSEL, and MIGUEL
 MORENO individually and on behalf of all
                                                      STIPULATION OF DISMISSAL WITH
 others similarly situated,
                                                      PREJUDICE
                  Plaintiffs,

                     v.

 CANARY CONNECT, INC.,

                  Defendant

       IT IS HEREBY STIPULATED AND AGREED between the undersigned counsel for

the parties that this action is hereby dismissed with prejudice and without attorneys’ fees and costs

against any party, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.

Dated: New York, New York
       June 27, 2019
                                                      FARUQI & FARUQI, LLP

                                                      By: /s Timothy J. Peter
                                                          Timothy J. Peter

                                                      1617 JFK Boulevard, Suite 1550
                                                      Philadelphia, PA 19103
                                                      Telephone: (215) 277-5770
                                                      Fax: (215) 277-5771
                                                      E-mail: tpeter@faruqilaw.com
                                                      For Plaintiffs

                                                      HINSHAW & CULBERTSON LLP

                                                      By: /s Edward K. Lenci
                                                             Edward K. Lenci

                                                      800 Third Avenue, 13th Floor
                                                      New York, NY 10022
                                                      Tel: (212) 471-6200
                                                      For Canary Connect, Inc.
